ORDER

WHEREAS, the petitioner for reinstatement Thomas B. James was transferred to disability inactive status by order filed on July 13, 1990; and
WHEREAS, he has petitioned for reinstatement; a hearing was conducted by a Panel of the Lawyers Professional Responsibility Board; the panel has issued its findings of fact, conclusions and recommendation for reinstatement with 2 years’ supervised *856probation subject to enumerated conditions; and the Director concurs in the recommendation; and
WHEREAS, the petitioner and Director have agreed to request a decision of this court without a hearing, briefing or oral argument;
IT IS HEREBY ORDERED that Thomas B. James is immediately reinstated to the practice of law and placed on 2 years’ supervised probation subject to the following conditions:
1. Continued treatment by Dr. Frankfurt or other appropriate physicians until discharge from treatment;
2. Continued psychotherapy until petitioner’s psychologist determines that future therapy is no longer appropriate;
3. Abide by the Rules of Professional Conduct and cooperate with the Director’s Office and the supervisor appointed to monitor his practice;
4. Provide the supervisor with an inventory of all active files on the first of each month and meet with the supervisor to review all open files on a weekly basis for the first quarter of the probation, biweekly for the next quarter of the probation, monthly for the next two quarters, and quarterly thereafter.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice